  Case 8:19-cv-01039-JAK-JEM Document 42 Filed 04/21/20 Page 1 of 1 Page ID #:522

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 19-01039-JAK (JEMx)                                   Date   April 21, 2020
 Title          Huang Xingen v. Inland Energy, Inc., et al.




 Present: The Honorable         JOHN E. MCDERMOTT, UNITED STATES MAGISTRATE JUDGE
                   S. Lorenzo
                  Deputy Clerk                                   Court Reporter / Recorder




 Proceedings:           (IN CHAMBERS) ORDER RE DEFENDANT/COUNTERCLAIMANT
                        INLAND ENERGY, INC.’S MOTION TO COMPEL FURTHER
                        RESPONSES TO PLAINTIFF’S REQUEST FOR PRODUCTION OF
                        DOCUMENTS (SET ONE) AND REQUEST FOR SANCTIONS
                        (Dkt. Nos. 38, 39)

       Before the Court is a Motion To Compel Further Responses To Plaintiff’s Request For
Production Of Documents (Set One) And Request For Sanctions (“Motion”) filed by Defendant
Inland Energy, Inc. (Dkt. 38, 39.) Plaintiff Huang Xingen did not provide his portion of the
Joint Stipulation as required by Local Rule 37-2 and 2.2. Plaintiff also did not file any
opposition or supplemental memorandum.

       Accordingly, the Court ORDERS Plaintiff Huang Xingen to show cause by April 27,
2020 why the Court should not grant Defendant Inland Energy, Inc.’s Motion in its entirety,
including the request for sanctions as authorized by L.R. 37-4. Defendant Inland Energy, Inc.
shall have until May 1, 2020 to file a response.

         The hearing on the Motion now scheduled for April 28, 2020 is hereby off calendar.



cc: Parties

                                                                                        :

                                                  Initials of Preparer                slo




CV-90 (10/08)                          CIVIL MINUTES - GENERAL                               Page 1 of 1
